Citation Nr: 1601433	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  15-15 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from December 1951 to April 1953, and in the U.S. Navy from January 1966 to May 1966 and May 1966 to September 1968, to include service in Vietnam from April 1967 to October 1967 and April 1968 to August 1968.  He also served in reserve components of the military.  His awards and decorations include the Vietnam Service Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The RO denied a rating in excess of 30 percent for PTSD.

In May 2015, the Veteran expressed a desire to appeal a July 2014 rating decision that, in pertinent part, declined to reopen a previously denied claim for service connection for bladder cancer.  However, in correspondence dated later in May 2015, he indicated that he had reconsidered and wished to withdraw the appeal.  See 38 C.F.R. § 20.204.

In December 2015, the Board granted a motion, filed by the Veteran's representative, to advance the Veteran's appeal with respect to PSTD on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons set forth below, the matter developed for appeal is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.




REMAND

The Veteran was last examined for purposes of evaluating the severity of his PTSD in April 2013.  VA mental health records suggest that his condition may have increased in severity since that time.  See VA treatment records dated March 5 and 17, 2015 (wherein the Veteran reported increased anxiety); February 11, 2015 (reporting increasing nightmares); and April 9, 2014 (reporting increased anger).  As such, a new examination is necessary.  See, e.g., 38 C.F.R. § 3.327(a) (re-examinations are generally required if evidence indicates that there has been a material change in a disability or that the current rating may be incorrect).

Records of the Veteran's treatment through the VA Medical Center (VAMC) in Wichita, Kansas (to include the VA Community Based Outpatient Clinics (CBOCs) in Parsons and Liberal, Kansas) were last procured for association with the record on March 18, 2015.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the VAMC in Wichita, Kansas (to include the VA CBOCs in Parsons and Liberal, Kansas) since March 18, 2015, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

2.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA psychiatric examination.  The electronic claims files, to include a copy of this remand, must be made available to, and reviewed by, the examiner.  All indicated tests should be conducted and the results reported.

After examining the Veteran, and conducting any testing deemed necessary, the examiner should fully describe any and all functional deficits associated with the Veteran's service-connected PTSD.  In so doing, the examiner should specifically address the impact PTSD has on the Veteran's social and occupational functioning.

A complete rationale for any opinions expressed should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the case should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).

